Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/26/2022 has been received; Claims 31-36 are pending.
The amendment filed 4/26/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Specification filed 4/26/2022
Drawings filed 4/26/2022
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31: “piks are firm flexible materials”, “cluster of bristles soft materials”, “attached in the sole front of the slipper”, “operate by battery, a circuit board mounted in the back of the slipper enclosed in the sole placed in the back of the slipper”
Claim 32: “the battery means comprises a cell battery slot in order for the battery to be placed and thus is needed for the toe massage slipper to operated”. 
Claim 33: “the circuit board is positioned and enclosed in the back of the sole, next to the cell battery slot”
Claim 34: “snap buttons that can be used to close the cover” 
Claim 35: “the nano piks are made off cluster bristles comprised of microfiber, and piks are made of firm flexible materials that are shaped in 6 different figures”
Claim 36: “there is an ON and OFF switch for the toe massage slipper to function or not”
Claims 31-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how the circuit works or what the purpose of the circuit is. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sole”, “the toes”, “the back”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 33 recites “the cell battery slot”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 34 recites “the cover”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 35 recites “in 6 different figures”. What does in 6 different figures mean? {Since the metes and bounds of the claimed subject matter cannot be ascertained, the claim is considered indefinite}.
Claims 31-36 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following is a quotation of 35 U.S.C. 112(f):                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Regarding claim 32, claim element “battery means” is a means (or step) plus function limitation that may invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification fails to provide any disclosure regarding “means for locking and pressing”. Applicant is required to:
(a) revise the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) revise the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or 
(c) indicate on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that performs the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(o).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cuellar (US 2016/0263237) in view of Daley (US 2006/0243291) and Blockton (US 2008/0161734).
Regarding Claim 31, Cuellar discloses a toe massage slipper (Figures 1 & 2) comprising of plurality pik (50), piks are firm flexible materials (Para. 29, “rubber”), configured to fit between the toes attached in the sole front of the slipper (Figures 1 & 2). Cuellar does not specifically disclose nano piks mounted on the piks. However, Daley discloses nano piks (14b or 30) are consisted of cluster bristles soft materials (Para. 38-39), said toe massage slipper comprising of nano piks (14b or 30) mounted on piks (14, Figures 1 & 2). It would have been obvious to one of ordinary skill before the effective filing date to include nano piks, as taught by Daley, in order to provide a decorative element for the piks/ toe spacers. Cuellar does not specifically disclose said toe massage slipper operate by battery, a circuit board mounted in the back of the slipper enclosed in the sole placed in the back of the slipper. However, Blockton discloses a toe massage slipper (Figure 4, Abstract) operated by battery (13) having a circuit board (Para. 36) mounted in the back of the slipper enclosed in the sole placed in the back of the slipper for the purpose of providing a vibrating shoe (Figures 1, 2 & 4). It would have been obvious to one of ordinary skill before the effective filing date to include a the vibration system of Blockton to the slipper of Cuellar, in order to further provide massaging effects of vibration to trigger reflexology and acupressure points. 
Regarding Claim 32, the combination of Cuellar, Daley and Blockton disclose the battery means comprises a cell battery slot (Blockton, Figure 4) in order for the battery to be placed and thus is needed for the toe massage slipper to operated (Blockton, Figure 4).
Regarding Claim 33, the combination of Cuellar, Daley and Blockton disclose the circuit board is positioned and enclosed in the back of the sole, next to the cell battery slot (Blockton, Figure 4)
Regarding Claim 34, the combination of Cuellar, Daley and Blockton disclose the cover in front of the slipper be opened or closed to have easy access to the piks (Cuellar, Figures 1 & 2), in addition with snap buttons that can be used to close the cover (Cuellar, Para. 37, 40, 41 “snap button”). 
Regarding Claim 35, the combination of Cuellar, Daley and Blockton disclose piks are made of firm flexible materials that are shaped in 6 different figures (Para. 29, “rubber” & Daley, Figures 1 & 2). The combination do not specifically disclose nano piks are made off cluster bristles comprised of microfiber. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the nano piks as claimed, since it is well  within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using microfiber would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding Claim 36, the combination of Cuellar, Daley and Blockton disclose there is an ON and OFF switch for the toe massage slipper to function or not (Blockton, 5, Para. 30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732